i          i      i                                                                   i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00047-CV

                                   In the Interest of S.S.C., a Child

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CI-11744
                             Honorable David Peeples, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: July 21, 2010

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX . R. APP . P. 42.1(a). Costs of appeal are taxed against appellant. See id. 42.1(d).

                                                        PER CURIAM